NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

GABRIELA MANCIO,                                 No. 11-72846

               Petitioner,                       Agency No. A075-653-148

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Gabriela Mancio, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, and review de novo claims


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of due process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Mancio’s motion to reopen to the extent it

concerns the same basic hardship grounds as her original application for

cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.

2006) (holding that 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from reviewing the

denial of a motion to reopen where “the only question presented is whether [the]

new evidence altered the prior, underlying discretionary determination that [the

petitioner] had not met the hardship standard.” (internal quotations and brackets

omitted)).

      To the extent Mancio presented non-cumulative evidence of hardship to her

mother and youngest son, the BIA did not abuse its discretion in denying the

motion where the evidence was insufficient to demonstrate any likely impact on

the hardship determination in Mancio’s case. See id. at 600 n.6 (prima facie

eligibility for relief is demonstrated where “the evidence reveals a reasonable

likelihood that the statutory requirements for relief have been satisfied” (internal

quotations omitted)).

      Mancio’s related due process contention fails because she cannot establish

prejudice as a result of the denial of her motion to reopen. See Lata v. INS, 204


                                           2                                      11-72846
F.3d 1241, 1246 (9th Cir. 2000) (requiring prejudice to prevail on a due process

claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   11-72846